Citation Nr: 1424651	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  13-35 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder to include anxiety.

2.  Entitlement to service connection for an acquired psychiatric disorder to include anxiety.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a left ankle disability.

4.  Entitlement to service connection for a left ankle disability.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO) declined to reopen the finally decided claims enumerated above.  

In connection with this appeal, the Veteran requested a personal hearing before a Veterans Law Judge at the RO.  He withdrew his hearing request in February 2014.  See 38 C.F.R. § 20.704(e) (2013).  Accordingly, the Board will proceed with consideration of the Veteran's claims based on the evidence of record, as he has requested.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disorder to include anxiety and entitlement to service connection for a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a prior December 1972 rating decision, the RO last denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran did not appeal that decision, and no relevant evidence was received within one year of that decision. 

2.  Additional evidence since submitted, however, relates to an unestablished fact and raises a reasonable possibility of substantiating this claim of entitlement to service connection for an acquired psychiatric disorder.

3.  In a prior October 1971 rating decision, the RO last denied entitlement to service connection for a left ankle disability.  The Veteran did not appeal that decision, and no relevant evidence was received within one year of that decision.

4.  Additional evidence since submitted, however, relates to an unestablished fact and raises a reasonable possibility of substantiating this claim of entitlement to service connection for a left ankle disability.


CONCLUSIONS OF LAW

1.  The December 1972 rating decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  There is new and material evidence since the December 1972 rating decision to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The October 1971 rating decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

4.  There is new and material evidence since the October 1971 rating decision to reopen the claim of entitlement to service connection for a left ankle disability.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for an acquired psychiatric disorder.  This claim was last denied in a December 1972 rating decision because the RO found that there was no sign of a nervous disorder in service.  That decision became final and binding based on the evidence then of record because no notice of disagreement (NOD) or additional relevant evidence was submitted concerning this claim within one year of the date on which he was provided notice of that decision.  See 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Since December 1972, however, new evidence has been added to the claims file that is also material to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Specifically, a January 2011 report of the physician NAO, M.D. suggests that symptoms of a psychiatric disorder manifested in service.  As evidence suggestive of in-service incurrence and of a possible nexus between a current acquired psychiatric disorder and service was not available at the time of the December 1972 denial, it is new.  Moreover, when presumed credible, this new evidence also establishes a nexus between a present acquired psychiatric disorder and service; thus, this additional evidence is also material.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The claim of service connection for an acquired psychiatric disorder therefore must be reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Similarly, the Board finds that the record contains new and material evidence to reopen the Veteran's claim of entitlement to service connection for a left ankle disability.  This claim was last denied in an October 1971 rating decision because the RO found that there was no sign of a current left ankle disability.  That decision became final and binding based on the evidence then of record because no NOD or additional relevant evidence was submitted concerning this claim within one year of the date on which he was provided notice of that decision.  See 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Since October 1971, however, new evidence has been added to the claims file that is also material to the Veteran's claim of entitlement to service connection for a left ankle disability.  Specifically, a May 2011 VA medical examination report revealed the presence of left foot disorders as well as Achilles tendinitis, namely a left ankle disability.  As the evidence before December 1972 suggested that no present disability of the left ankle existed, the above-mentioned evidence is new.  Moreover, when presumed credible, this new evidence also establishes the presence of an element missing when the October 1971 rating decision was issued; thus, this additional evidence is also material.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The claim of service connection for a left ankle disability therefore must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder is reopened; to that extent only, the claim is granted.

The claim of entitlement to service connection for a left ankle disability is reopened; to that extent only, it is granted.


REMAND

Further development of the evidence is necessary before the Board may adjudicate the service connection claims herein.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination for a diagnosis of all extant acquired psychiatric disorders.  As to each disorder diagnosed, the examiner should opine regarding whether it is at least as likely as not (50 percent or greater likelihood) related to service.  

Note: the term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Explanatory rationale must be provided for the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

The examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination.  In the event that an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond. So merely saying he/she cannot respond will not suffice.

Reminder: the Veteran is competent to provide evidence regarding matters observable to a layman such as subjective symptoms, although he is not necessarily also competent to ascribe these symptoms to a particular diagnosis or cause.

2.  Schedule the Veteran for a VA orthopedic examination for a diagnosis of all extant disabilities of the left ankle and/or foot.  As to each disability diagnosed, the examiner should opine regarding whether it is at least as likely as not (50 percent or greater likelihood) related to service.

Note: the term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Explanatory rationale must be provided for the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

The examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination.  In the event that an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond.  So merely saying he/she cannot respond will not suffice.

Reminder: the Veteran is competent to provide evidence regarding matters observable to a layman such as subjective symptoms, although he is not necessarily also competent to ascribe these symptoms to a particular diagnosis or cause.

3.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran a supplemental statement of the case (SSOC) and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


